UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1274


MELVIN DINKINS,

                    Plaintiff - Appellant,

             v.

REGION TEN CSB,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Norman K. Moon, Senior District Judge. (3:19-cv-00030-NKM)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Dinkins, Appellant Pro Se. James Morton Bowling, ST. JOHN, BOWLING &
LAWRENCE, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin Dinkins appeals the district court’s orders dismissing his complaint under

28 U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief may be granted and

denying his postjudgment motions. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Dinkins v. Region

Ten CSB, No. 3:19-cv-00030-NKM (W.D. Va. Feb. 18, 2020 & March 5, 2020). We deny

Dinkins’ motion to expedite, and we dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             2